Name: Commission Implementing Decision (EU) 2017/1461 of 8 August 2017 amending Annex II to Decision 2007/777/EC as regards the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2017) 5472) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  foodstuff;  Africa;  tariff policy;  trade;  animal product; NA;  agricultural policy
 Date Published: 2017-08-11

 11.8.2017 EN Official Journal of the European Union L 208/46 COMMISSION IMPLEMENTING DECISION (EU) 2017/1461 of 8 August 2017 amending Annex II to Decision 2007/777/EC as regards the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2017) 5472) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first paragraph of point (1) of Article 8, point (4) of Article 8, and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down, inter alia, the animal and public health conditions for the introduction into the Union of consignments of certain meat products and of treated stomachs, bladders and intestines which have undergone one of the treatments set out in Part 4 of Annex II thereto (the commodities). (2) Part 2 of Annex II to Decision 2007/777/EC sets out a list of third countries or parts thereof which are authorised for the introduction into the Union of the commodities, provided that they have undergone one of the treatments referred to therein. Part 4 of that Annex sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity of the animal health risk they are intended to eliminate. (3) Part 3 of Annex II to Decision 2007/777/EC sets out a list of third countries or parts thereof which are authorised for the introduction into the Union of biltong/jerky and pasteurised meat products, provided that they have undergone one of the treatments referred to in Part 4 of that Annex. (4) Bosnia and Herzegovina has requested to be listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the transit through Bulgaria of commodities which have been obtained from domestic bovine animals, in order to export such commodities to Turkey. (5) Commission Regulation (EU) No 206/2010 (3) lays down, inter alia, the lists of third countries, territories or parts thereof from which consignments of fresh meat intended for human consumption, are authorised for introduction into the Union. Regulation (EU) No 206/2010 authorises the transit of fresh meat of domestic bovine animals from Bosnia and Herzegovina through the Union territory and that third country is duly listed in Part 1 of Annex II thereto. Therefore, Decision 2007/777/EC should also authorise the transit, through the Union of consignments from Bosnia and Herzegovina to Turkey, of commodities obtained from domestic bovine animals subject to such commodities having undergone a non-specific treatment A. Bosnia and Herzegovina should therefore be listed in Part 2 of Annex II to Decision 2007/777/EC for that purpose. (6) The former Yugoslav Republic of Macedonia has requested to be listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the import into the Union of commodities which have been obtained from poultry. (7) Commission Regulation (EC) No 798/2008 (4) lays down, inter alia, a list of third countries, territories, zones or compartments from which consignments of poultry and certain poultry commodities may be imported into the Union. Regulation (EC) No 798/2008 authorises the import into the Union from the former Yugoslav Republic of Macedonia of fresh poultrymeat for human consumption, and that third country is duly listed in Annex I thereto. Therefore, Decision 2007/777/EC should also authorise the import into the Union of commodities obtained from poultry which have undergone a non-specific treatment A and the former Yugoslav Republic of Macedonia should be listed in Part 2 of Annex II to Decision 2007/777/EC for that purpose. (8) South Africa is authorised for the import into the Union of commodities obtained from farmed ratites subject to such commodities having undergone a non-specific treatment A and it is duly listed in Part 2 of Annex II to Decision 2007/777/EC for that purpose. On 22 June 2017, South Africa confirmed the presence of HPAI of subtype H5N8 on its territory and it can no longer be considered as free from that disease. Therefore, in order to prevent the introduction of the HPAI virus into the Union, imports of commodities obtained from farmed ratites from South Africa should be authorised, but subject to such commodities having undergone the specific treatment D, as set out in Part 4 of Annex II to Decision 2007/777/EC. (9) South Africa is also listed in Part 3 of Annex II to Decision 2007/777/EC as authorised for the import into the Union of biltong/jerky and pasteurised meat products consisting of or containing meat of poultry, farmed feathered game, ratites and wild game birds, subject to such commodities having undergone the specific treatment E. Following the confirmation of the presence of HPAI on the territory of South Africa and in order to prevent the introduction of the HPAI virus into the Union, imports of biltong/jerky and pasteurised meat products consisting of or containing meat of poultry, farmed feathered game, ratites and wild game birds from South Africa should be authorised, but subject to such commodities having undergone the specific treatment D as set out in Part 4 of Annex II to Decision 2007/777/EC. (10) Zimbabwe is authorised for the import into the Union of commodities obtained from farmed ratites subject to such commodities having undergone a non-specific treatment A and is duly listed in Part 2 of Annex II to Decision 2007/777/EC for that purpose. On 1 June 2017, Zimbabwe confirmed the presence of HPAI of subtype H5N8 on its territory and it can no longer be considered as free from that disease. Therefore, in order to prevent the introduction of the HPAI virus into the Union, imports of commodities obtained from farmed ratites from Zimbabwe should be authorised, but subject to such commodities having undergone the specific treatment D as set out in Part 4 of Annex II to Decision 2007/777/EC. (11) Zimbabwe is also listed in Part 3 of Annex II to Decision 2007/777/EC as authorised for the import into the Union of biltong/jerky and pasteurised meat products consisting of or containing meat of poultry, farmed feathered game, ratites and wild game birds subject to such commodities having undergone the specific treatment E. Following the confirmation of the presence of HPAI on the territory of Zimbabwe and in order to prevent the introduction of the HPAI virus into the Union, imports of biltong/jerky and pasteurised meat products consisting of or containing meat of poultry, farmed feathered game, ratites and wild game birds from Zimbabwe should be authorised, but subject to such commodities having undergone the specific treatment D as set out in Part 4 of Annex II to Decision 2007/777/EC. (12) Parts 2 and 3 of Annex II to Decision 2007/777/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Parts 2 and 3 of Annex II to Decision 2007/777/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 August 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). ANNEX Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 2, the following entry for Bosnia and Herzegovina is inserted between the entry for Australia and the entry for Bahrain: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) BA Bosnia and Herzegovina (3) A XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX; (2) in Part 2, the entry for the former Yugoslav Republic of Macedonia is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) MK former Yugoslav Republic of Macedonia (**) A A B A A XXX A B B XXX A XXX XXX; (3) in Part 2, the entry for South Africa is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) ZA South Africa C C C A D D A C C A A D XXX; (4) in Part 2, the entry for Zimbabwe is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) ZW Zimbabwe (1) C C B A D D A B B XXX A D XXX; (5) in Part 3, the entry for South Africa is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game Ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) ZA South Africa XXX XXX XXX XXX D D A XXX XXX A A D XXX South Africa ZA-1 E E XXX XXX D D A E XXX A A D XXX; (6) in Part 3, the entry for Zimbabwe is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game Ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) ZW Zimbabwe XXX XXX XXX XXX D D A XXX XXX E A D XXX.